PER CURIAM.
Robert Elton Stotts appeals the district court’s orders denying his motion filed under 18 U.S.C.A. § 3582 (West 2000), and his motion for reconsideration. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Stotts, No. CR-95-49 (E.D. Va. filed Sept. 5, 2001 & entered Sept. 6, 2001; filed Sept. 26, 2001 & entered Sept. 27, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.